DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-22 are pending. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “a graphic user interface”, “a rank table generation algorithm”, “an insight rule generation algorithm” and “a triple store server” which are comprised solely of a plurality of modules with are nothing more than a computer program per se. Claim 1 is not eligible subject matter under 35 U.S.C. 101 and dependent claims 2-6 are dependent on claim 1 and rejected for similar reasons. 

MPEP 2106  -  Patent Subject Matter Eligibility [R-11.2013]



I.   THE FOUR CATEGORIES OF STATUTORY SUBJECT MATTER

Step 1: Is the claim directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
The subject matter of the claim must be directed to one of the four subject matter categories. If it is not, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101, for at least this reason. 

A summary of the four categories of invention, as they have been defined by the courts, are: 
i. Process – an act, or a series of acts or steps. See Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) ("A process is a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." (emphasis added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 1877 Dec. Comm'r Pat. 242 (1876))); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts." (quoting 

ii. Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). 

iii. Manufacture – an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by handlabor or by machinery. Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 197 (1980) (emphasis added) (quoting Am. Fruit Growers, Inc. v. Brogdex Co., 283 U.S. 1, 11, 51 S. Ct. 328, 75 L. Ed. 801, 1931 (Dec. Comm'r Pat. 711 (1931))). 
iv. Composition of matter – all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids, for example. Chakrabarty, 447 U.S. at 308, 206 USPQ at 197. 

Non-limiting examples of claims that are not directed to one of the statutory categories:

ii. a naturally occurring organism, Chakrabarty, 447 U.S. at 308, 206 USPQ at 197; 
iii. a human per se, The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011); 
iv. a legal contractual agreement between two parties, see In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009) (cert. denied); 
v. a game defined as a set of rules; 
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77; 
vii. a company, Ferguson, 558 F.3d at 1366, USPQ at 1040; and 
viii. a mere arrangement of printed matter, In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). 

The specification does not limit “a graphic user interface”, “a rank table generation algorithm”, “an insight rule generation algorithm” and “a triple store server” to only cover statutory embodiments. Therefore, claim 1 covers a non-statutory embodiment which is a software-only/computer program per se. Since claim 1 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, US 2010/0036797 hereafter Wong in view of Polk, US 2003/0227480 hereafter Polk. 

As for claim 1, Wong discloses:
An architecture for providing insights in a network domain to a decision maker, comprising: 
(a) a graphical user interface (Wong, FIG. 2, 115, [0036], The webpages 115 which function as a graphical user interface), 
(b) a rank table generation algorithm (Wong, FIG. 2, 126, [0037], [0044]-[0045], The semantic Ranker 126); 
(c) an insight rule generation algorithm (Wong, [0060], Rules in the ontology for generating related terms); and 
(d) a triple store server (Wong, [0028], The search engine 102 existing on a plurality of servers), comprising: 
i. a network ontology (Wong, FIG. 2, 109, [0032], The Ontologies 109); and 
ii. a reasoner (Wong, FIG. 2, 130, [0038], The Ontology Accessor and Reasoner); 
wherein the network ontology is built by capturing the semantics of the network (Wong, [0033], [0044]-[0045],The ontology is generated/built by the semantic search engine).



However, Polk discloses graphical user interface, comprising an experiments lookup service (Polk, FIGURE 7, [0081], [0084], Generating a test statement to test the GUI).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong with a graphical user interface, comprising an experiments lookup service as taught by Polk to provide improved GUI quality and usability(Polk, [0095]). 

As for claim 5, Wong discloses:
The output of the insight rule generation algorithm is at least one insight rule (Wong, [0060], The output of the rules generates related terms (insight rule)).

As for claim 7, Wong discloses:
A method for providing insights in a network domain to a decision maker, comprising:
(a) building a wireless network ontology for the network domain (Wong, FIG. 2, 109, [0032], Preparing/building an ontology 109 for the network)
(b) applying a rank table generation algorithm (Wong, FIG. 2, 126, [0037], [0044]-[0045], Applying the Semantic Ranker 126);
(Wong, [0037], [0039], Inputting the database 110 including rank information into the ontology parser); 
(d) applying a insight rule generation algorithm to generate insight rules (Wong, The output of the rules generates related terms (insight rules)).; 
(e) encoding the insight rules into the ontology(Wong, [0007], [0026], [0061], Encoding definitions/relationships into the ontology);
 (i) invoking the reasoner, wherein the reasoner (Wong, FIG. 2, 130, [0038], The Ontology Accessor and Reasoner);
i. enables an inference on the ontology by applying the encoded insight rule (Wong, [0007], [0026], [0061], Enables an inference on the ontology by applying the definition); 
ii. receives an inference from the ontology (Wong, [0007], [0026], Making an inference from relationships encoded in the ontology); and 
(j) displaying at least one inferred recommended configurable setting to the decision maker (Wong, [0061], Displaying a knowledge model).

Wong does not explicitly disclose (f) using a graphic user interface to operate an experiments lookup services; (g) selecting an experiment to perform; (h) submitting the chosen experiment.

	However, Polk discloses (f) using a graphic user interface to operate an experiments lookup services (Polk, [0084]-[0085], Using the GUI to lookup); (g) (Polk, [0084]-[0085], Selecting the test to perform) ; (h) submitting the chosen experiment (Polk, [0085]-[0086], Submitting/sending input of the selected test).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong with (f) using a graphic user interface to operate an experiments lookup services; (g) selecting an experiment to perform; (h) submitting the chosen experiment as taught by Polk to provide improved GUI quality and usability(Polk, [0095]).

4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Wong et al, US 2010/0036797 hereafter Wong in view of Polk, US 2003/0227480 as applied to claim 1 above, and further in view of Baker, US 2008/0086466 hereafter Baker. 

As for claim 2, the combination of Wong and Polk does not explicitly disclose:
The output of the rank table generation algorithm is at least one rank table.

However. Baker discloses the output of the rank table generation algorithm is at least one rank table (Baker, [0078], The results/output of the page rank algorithm is communicating with the database).

(Baker, [0006]).

5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, US 2010/0036797 hereafter Wong in view of Polk, US 2003/0227480 hereafter Polk. 

As for claim 21, Wong discloses:
A method for constructing an architecture for providing insights in a network domain,comprising: 
(a) constructing a Network Ontology (Wong, FIG. 2, 109, [0032], Preparing/building the ontologies 109), comprising: 
 (c) generating a rank table for each combination of uncontrollable parameters (Wong, [0037], Generating a database 110 including rank for a plurality of parameters), wherein the rank of each combination is the summation of all performance metrics (Wong, [0042], The relevancy/rank is sum of occurrences for all terms related to the unique term); 
wherein each performance metric is discretized (Wong, [0042], The relevancy is a threshold sum which is a discrete number); 
(Wong, [0026], [0061], Modifying the definitions of the ontology); 
(e) generating at least one insight rule (Wong, [0060], Generating rules in the ontology), comprising:
i. applying an insight rule generation algorithm on the rank tables (Wong, [0037], [0039], Applying the ontology parser to the database 110 including rank information); and 
ii. encoding the insight rule into the Network Ontology (Wong, [0007], [0026], [0061], Encoding the definitions/relationships into the ontology).

Wong does not explicitly disclose (b) computing the average of all metrics for each network configuration.

However, Kaib discloses (b) computing the average of all metrics for each network configuration (Kaib, [0075], Computing the trend data which comprises the average of various network metrics).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong with (b) computing the average of all metrics for each network configuration as taught by Kaib to provide improved content.

Allowable Subject Matter

6.	Claims 8-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Balkman et al, US 2005/0240831 paragraph [0022] disclose unique lookup tables are maintained for each type of test unit available. Each lookup table contains all of the possible commands that may be executed by the particular test unit type.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469